 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   FREDERICK L. BLUE,

 9                               Plaintiff,                  Case No. C19-1940-RSL

10           v.                                              ORDER

11   ADT LLC, et al.,

12                               Defendants.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable

20   Robert S. Lasnik.

21           Dated this 3rd day of December, 2019.

22
                                                             A
23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge



     ORDER - 1
